Exhibit 10.1


OFFICER FORM OF
TELEPHONE AND DATA SYSTEMS, INC.
2004 LONG-TERM INCENTIVE PLAN

(YEAR) STOCK OPTION AWARD


        Telephone and Data Systems, Inc., a Delaware corporation (the
"Company"), hereby grants to (NAME) (the "Optionee"), as of (DATE), pursuant to
the provisions of the Telephone and Data Systems, Inc. 2004 Long-Term Incentive
Plan (As Amended and Restated) (the "Plan"), a Non-Qualified Stock Option (the
"Option") to purchase from the Company (NUMBER) shares of Special Common Stock
at the price of $(PRICE) per share upon and subject to the terms and conditions
set forth below. Capitalized terms not defined herein shall have the meanings
specified in the Plan.


1. Time and Manner of Exercise of Option.


        1.1.  Exercise of Option. (a)  In general. The Option shall become
exercisable in its entirety on December 15, (CALENDAR YEAR OF OPTION DATE). In
no event may the Option be exercised, in whole or in part, after (TENTH
ANNIVERSARY OF OPTION DATE) (the "Expiration Date").


        (b)  Disability. If the Optionee ceases to be employed by or of service
to the Employers and Affiliates by reason of Disability, the Option shall be
exercisable only to the extent it is exercisable on the effective date of the
Optionee's termination of employment or service, and after such date may be
exercised by the Optionee (or the Optionee's Legal Representative) for a period
of 12 months after the effective date of the Optionee's termination of
employment or service or until the Expiration Date, whichever period is shorter.
If the Optionee shall die within such original exercise period, the Option shall
be exercisable by the beneficiary


2

--------------------------------------------------------------------------------

or beneficiaries duly designated by the Optionee, to the same extent the Option
was exercisable by the Optionee on the date of the Optionee's death, for a
period ending on the later of (i) the last day of such original exercise period
and (ii) 90 days after the date of the Optionee's death.


        (c)  Special Retirement. If the Optionee ceases to be employed by or of
service to the Employers and Affiliates by reason of Special Retirement (as
defined below), the Option shall be exercisable only to the extent it is
exercisable on the effective date of the Optionee's Special Retirement, and
after such date may be exercised by the Optionee (or the Optionee's Legal
Representative) for a period of 12 months after the effective date of the
Special Retirement or until the Expiration Date, whichever period is shorter. If
the Optionee shall die within such original exercise period, the Option shall be
exercisable by the beneficiary or beneficiaries duly designated by the Optionee,
to the same extent the Option was exercisable by the Optionee on the date of the
Optionee's death, for a period ending on the later of (i) the last day of such
original exercise period and (ii) 90 days after the date of the Optionee's
death. For purposes of this Award, "Special Retirement" shall mean an Optionee's
termination of employment or service with the Employers and Affiliates on or
after the later of (i) the Optionee's attainment of age 62 and (ii) the
Optionee's Early Retirement Date or Normal Retirement Date, as such terms are
defined in the Telephone and Data Systems, Inc. Pension Plan.


        (d)  Retirement. If the Optionee ceases to be employed by or of service
to the Employers and Affiliates by reason of Retirement (as defined below), the
Option shall be exercisable only to the extent it is exercisable on the
effective date of the Optionee's Retirement, and after such date may be
exercised by the Optionee (or the Optionee's Legal Representative) for a period
of 90 days after the effective date of the Retirement or until the Expiration
Date, whichever period is shorter. If the Optionee shall die within such
original exercise period, the


2

--------------------------------------------------------------------------------

Option shall be exercisable by the beneficiary or beneficiaries duly designated
by the Optionee, to the same extent the Option was exercisable by the Optionee
on the date of the Optionee's death, for a period ending 180 days after the
effective date of the Retirement. For purposes of this Award, "Retirement" shall
mean an Optionee's termination of employment or service with the Employers and
Affiliates on or after the Optionee's attainment of age 65 that does not satisfy
the definition of "Special Retirement" set forth in Section 1.1(c).


        (e)  Resignation with Prior Consent of the Board. If the Optionee ceases
to be employed by or of service to the Employers and Affiliates by reason of the
Optionee's resignation of employment or service at any age with the prior
consent of the board of directors of such Optionee's Employer (as evidenced in
the Employer's minute book), the Option shall be exercisable only to the extent
it is exercisable on the effective date of the Optionee's resignation, and after
such date may be exercised by the Optionee (or the Optionee's Legal
Representative) for a period of 90 days after such effective date or until the
Expiration Date, whichever period is shorter. If the Optionee shall die within
such original exercise period, the Option shall be exercisable by the
beneficiary or beneficiaries duly designated by the Optionee, to the same extent
the Option was exercisable by the Optionee on the date of the Optionee's death,
for a period ending 180 days after the effective date of the Optionee's
resignation.


        (f)  Death. If the Optionee ceases to be employed by or of service to
the Employers and Affiliates by reason of death, the Option shall be exercisable
only to the extent it is exercisable on the date of death, and after the date of
death may be exercised by the beneficiary or beneficiaries duly designated by
the Optionee, for a period of 180 days after the date of death or until the
Expiration Date, whichever period is shorter.


3

--------------------------------------------------------------------------------

        (g)  Other Termination of Employment or Service. If the Optionee ceases
to be employed by or of service to the Employers and Affiliates for any reason
other than Disability, Special Retirement, Retirement, resignation of employment
or service with the prior consent of the board of directors of the Optionee's
Employer (as evidenced in the Employer's minute book) or death, the Option shall
be exercisable only to the extent it is exercisable on the effective date of the
Optionee's termination of employment or service, and after such date may be
exercised by the Optionee (or the Optionee's Legal Representative) for a period
of 30 days after the effective date of the Optionee's termination of employment
or service or until the Expiration Date, whichever period is shorter. If the
Optionee shall die within such original exercise period, the Option shall be
exercisable only to the extent it is exercisable on the date of death and after
the date of death may be exercised by the beneficiary or beneficiaries duly
designated by the Optionee for a period of 120 days after the date of death or
until the Expiration Date, whichever period is shorter. Notwithstanding any
provision in this Award to the contrary, if the Optionee ceases to be employed
by or of service to the Employers and Affiliates on account of the Optionee's
negligence, willful misconduct, competition with an Employer or other Affiliate
or misappropriation of confidential information of an Employer or other
Affiliate, the Option shall terminate on the date the Optionee's employment or
service with the Employers and Affiliates terminates, unless such Option
terminates earlier pursuant to Section 1.2.


        (h)  Expiration of Option During Blackout Period. If the Option shall
expire under this Section 1.1 (either as a result of the occurrence of the
Expiration Date or as a result of the termination of the Optionee's employment
by or service with the Employers and Affiliates) during a period when the
Optionee is prohibited from trading in securities of the Company pursuant to the
Telephone and Data Systems, Inc. Policy Regarding Insider Trading and


4

--------------------------------------------------------------------------------

Confidentiality (or any successor policy thereto) (a "Blackout Period"), the
period during which the Option is exercisable shall be extended to the date that
is 30 days after the date of the termination of the Blackout Period; provided,
however, that in no event shall such exercise period be extended beyond the
later of (i) the 15th day of the third month following the original expiration
date of the Option under this Section 1.1 and (ii) December 31 of the calendar
year of the original expiration date of the Option under this Section 1.1 (or
such later date determined by the Treasury to not cause the Option to be
"extended" within the meaning of Treasury Regulations promulgated under section
409A of the Code).


        (i)  Expiration of Option During Suspension Period. If the Option shall
expire under this Section 1.1 (either as a result of the occurrence of the
Expiration Date or as a result of the termination of the Optionee's employment
by or service with the Employers and Affiliates) during a period when the
exercise of the Option would violate applicable securities laws (a "Suspension
Period"), the period during which the Option is exercisable shall be extended to
the date that is 30 days after the date of the termination of the Suspension
Period.


        1.2.  Forfeiture of Option Upon Competition or Misappropriation of
Confidential Information. Notwithstanding any other provision herein, the Option
granted pursuant to this Award shall not be exercisable on or after any date on
which the Optionee enters into competition with an Employer or other Affiliate,
or misappropriates confidential information of an Employer or other Affiliate,
as determined by the Company in its sole discretion. As of the date of such
competition or misappropriation, the Option granted pursuant to this Award
automatically shall terminate and thereby be forfeited to the extent it has not
been exercised. In the event of such competition or misappropriation, the
Optionee shall pay the Company, within five business days of receipt by the
Optionee of a written demand therefor, an amount in cash


5

--------------------------------------------------------------------------------

determined by multiplying the number of shares of Stock purchased pursuant to
each exercise of the Option within the six months immediately preceding such
competition or misappropriation (without reduction for any shares of Stock
delivered by the Optionee pursuant to Section 1.3 or Section 2.4 or withheld by
the Company pursuant to Section 2.4) by the difference between (i) the Fair
Market Value of a share of Stock on the date of such exercise and (ii) the
purchase price per share of Stock set forth in the first paragraph of this
Award.


        For purposes of the preceding paragraph, the Optionee shall be treated
as entering into competition with an Employer or other Affiliate if the Optionee
(i) directly or indirectly, individually or in conjunction with any person, firm
or corporation, has contact with any customer of an Employer or other Affiliate
or with any prospective customer which has been contacted or solicited by or on
behalf of an Employer or other Affiliate for the purpose of soliciting or
selling to such customer or prospective customer any product or service, except
to the extent such contact is made on behalf of an Employer or other Affiliate,
or (ii) otherwise competes with an Employer or other Affiliate in any manner or
otherwise engages in the business of an Employer or other Affiliate.


        The Optionee shall be treated as misappropriating confidential
information of an Employer or other Affiliate if the Optionee (i) uses
confidential information (as described below) for the benefit of anyone other
than an Employer or such Affiliate, as the case may be, or discloses the
confidential information to anyone not authorized by an Employer or such
Affiliate, as the case may be, to receive such information, (ii) upon
termination of employment or service, makes any summaries of, takes any notes
with respect to, or memorizes any confidential information or takes any
confidential information or reproductions thereof from the facilities of an
Employer or other Affiliate, or (iii) upon termination of employment or service
or upon the


6

--------------------------------------------------------------------------------

request of an Employer or other Affiliate, fails to return all confidential
information then in the Optionee's possession. "Confidential information" shall
mean any confidential and proprietary drawings, reports, sales and training
manuals, customer lists, computer programs, and other material embodying trade
secrets or confidential technical, business, or financial information of an
Employer or other Affiliate.


        1.3.  Method of Exercise. Subject to the limitations set forth in this
Award, the Option may be exercised by the holder of the Option (1) by giving
written notice to the Vice President-Human Resources of the Company specifying
the number of whole shares of Stock to be purchased and by accompanying such
notice with payment therefor in full (unless another arrangement for such
payment which is satisfactory to the Company has been made) either (i) in cash,
(ii) in previously owned whole shares of Stock (which the holder has held for at
least six months prior to the delivery of such shares of Stock or which the
holder purchased on the open market and for which the holder has good title,
free and clear of all liens and encumbrances) having a Fair Market Value,
determined as of the date of exercise, equal to the aggregate purchase price
payable by reason of such exercise, (iii) to the extent legally permissible, in
cash by a broker-dealer acceptable to the Company to whom the holder has
submitted an irrevocable notice of exercise, or (iv) a combination of (i) and
(ii), and (2) by executing such documents and taking any other actions as the
Company may reasonably request. If payment of the purchase price is made
pursuant to clause (ii) of the first sentence of this Section 1.3, then any
fraction of a share of Stock which would be required to pay such purchase price
shall be disregarded and the remaining amount due shall be paid in cash by the
holder. No share of Stock shall be delivered until the full purchase price
therefor has been paid.


7

--------------------------------------------------------------------------------

        1.4.  Full or Partial Cancellation of Option. In the event that rights
to purchase all or a portion of the shares of Stock subject to the Option expire
or are exercised, cancelled or forfeited, the holder shall promptly return this
Award to the Company. If the holder continues to have rights to purchase shares
hereunder, the Company shall, within 10 days of the holder's delivery of this
Award to the Company, either (i) mark the Award to indicate the extent to which
the Option has expired or been exercised, cancelled or forfeited or (ii) issue
to the holder a substitute option agreement applicable to such rights, which
agreement shall otherwise be substantially similar to this Award in form and
substance. If the holder does not return this Award to the Company, cancellation
of the Option, to the extent it is expired, cancelled or forfeited, shall
nonetheless be effective.


2. Additional Terms and Conditions of Option.


        2.1.  Option Subject to Acceptance. The Option shall become null and
void unless the Optionee shall accept this Award. The Optionee shall be deemed
to have accepted this Award unless the Optionee returns this Award to the Vice
President-Human Resources of the Company within thirty (30) days of the
Optionee's receipt of this Award, accompanied by a written statement that the
Optionee does not accept this Award.


        2.2.  Nontransferability of Option. The Option may not be transferred by
the Optionee other than (i) to a beneficiary upon the Optionee's death (as
designated on the form attached hereto or under the terms of the Plan), (ii)
pursuant to a court order entered in connection with a dissolution of marriage
or child support [the following to be included only in awards to officers of the
Company:][or (iii) by gift to a Permitted Transferee]. Except as permitted by
the foregoing, the Option may not be sold, transferred, assigned, pledged,


8

--------------------------------------------------------------------------------

hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Option, the Option and all rights hereunder shall
immediately become null and void.


        By accepting the Option, the Optionee agrees that if any beneficiary
designated on a beneficiary designation form predeceases the Optionee or, if any
corporation, partnership, trust or other entity which is a designated
beneficiary is terminated, dissolved, becomes insolvent or is adjudicated
bankrupt prior to the date of the Optionee's death, or if the Optionee fails to
designate a beneficiary on a beneficiary designation form, then the Optionee
hereby designates the following persons in the order set forth herein as the
Optionee's beneficiary or beneficiaries with respect to the entire amount which
the previous designated beneficiary would have been entitled to receive: (i) the
Optionee's spouse, if living, or if none, (ii) the Optionee's then living
descendants, per stirpes, or if none, (iii) the Optionee's estate.


        2.3.  Agreement by Optionee. As a condition precedent to any exercise of
the Option, the holder shall comply with all regulations and requirements of any
regulatory authority having control of or supervision over the issuance or
delivery of shares of Stock and, in connection therewith, shall execute any
documents which the Committee shall in its sole discretion deem necessary or
advisable.


        2.4.  Withholding Taxes. (a) As a condition precedent to any issuance or
delivery of shares of Stock upon exercise of the Option, the holder shall, upon
request by the Company, pay to the Company in addition to the purchase price of
the shares of Stock, such amount as the Company may be required, under all
applicable federal, state, local or other laws or regulations, to withhold and
pay over as income or other withholding taxes (the "Required Tax


9

--------------------------------------------------------------------------------

Payments") with respect to such exercise of the Option. If the holder shall fail
to advance the Required Tax Payments after request by the Company, the Company
may, in its discretion, deduct any Required Tax Payments from any amount then or
thereafter payable by the Company to the holder.


        (b)  The holder may elect to satisfy his or her obligation to advance
the Required Tax Payments by any of the following means: (1) a cash payment to
the Company, (2) delivery to the Company of whole shares of Stock, the Fair
Market Value of which shall be determined as of the date the obligation to
withhold or pay taxes first arises in connection with the Option (the "Tax
Date"), (3) authorizing the Company to withhold whole shares of Stock which
would otherwise be delivered to the holder upon exercise of the Option, the Fair
Market Value of which shall be determined as of the Tax Date, (4) to the extent
legally permissible, a cash payment by a broker-dealer acceptable to the Company
to whom the holder has submitted an irrevocable notice of exercise or (5) any
combination of (1), (2) and (3). Shares of Stock to be delivered or withheld may
not have a Fair Market Value in excess of the minimum amount of the Required Tax
Payments. Any fraction of a share of Stock which would be required to satisfy
any such obligation shall be disregarded and the remaining amount due shall be
paid in cash by the holder. No share of Stock shall be delivered until the
Required Tax Payments have been satisfied in full.


        2.5.  Adjustment. In the event of any conversion, stock split, stock
dividend, recapitalization, reclassification, reorganization, merger,
consolidation, spin-off, combination of shares in a reverse stock split,
liquidation or other similar change in capitalization or event, the holder of
the Option shall be entitled to receive upon the exercise of the Option, at a
price determined by the Committee in its sole discretion, such shares of Stock
or other securities, the value of which shall be determined by the Committee to
be equivalent to the value of shares of


10

--------------------------------------------------------------------------------

Stock to which the holder would be entitled had the holder exercised the Option
prior to the occurrence of such event. If any other event shall occur which in
the judgment of the Board would warrant an adjustment to the number or
designation of the class or classes of securities subject to the Option or the
purchase price of a share of Stock subject to the Option, such adjustments shall
be authorized by the Board and made by the Committee upon such terms and
conditions as it may deem equitable and appropriate. To the extent that any such
event or action taken under this Section 2.5 shall entitle the holder of the
Option to purchase additional shares of Stock or other security, the shares of
Stock subject to the Option shall be deemed to include such additional shares of
Stock or other security. If any such adjustment would result in a fractional
security being subject to the Option, the Company shall pay the holder, in
connection with the first exercise of the Option occurring after such
adjustment, an amount in cash determined by multiplying (i) the fraction of such
security (rounded to the nearest hundredth) by (ii) the excess, if any, of (A)
the Fair Market Value on the exercise date over (B) the purchase price of such
security. Any determination made by the Committee under this Section 2.5 shall
be final, binding and conclusive.


        2.6.  Change in Control. (a)  Notwithstanding any other provision of
this Award or any provision of the Plan, in the event of a Change in Control,
the Option shall become immediately exercisable in full. In the event of a
Change in Control pursuant to Section (b)(3) below, there may be substituted for
each share of Stock subject to the Option, the number and class of shares into
which each share of such Stock shall be converted pursuant to such Change in
Control. In the event of such a substitution, the purchase price per share of
stock then subject to the Option shall be appropriately adjusted by the
Committee, but in no event shall the aggregate


11

--------------------------------------------------------------------------------

purchase price for such shares be greater than the aggregate purchase price for
the shares of Stock subject to the Option prior to the Change in Control.


        (b)  For purposes of the Plan and this Award, "Change in Control" shall
mean:


             (1)   the acquisition by any Person, including any "person" within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act, of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of 25% or more of the combined voting power of the then outstanding securities
of the Company entitled to vote generally on matters (without regard to the
election of directors) (the "Outstanding Voting Securities"), excluding,
however, the following: (i) any acquisition directly from the Company or an
Affiliate (excluding any acquisition resulting from the exercise of an exercise,
conversion or exchange privilege, unless the security being so exercised,
converted or exchanged was acquired directly from the Company or an Affiliate),
(ii) any acquisition by the Company or an Affiliate, (iii) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Company
or an Affiliate, (iv) any acquisition by any corporation pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of subsection (3) of
this Section 2.6(b), or (v) any acquisition by the following persons: (A) LeRoy
T. Carlson or his spouse, (B) any child of LeRoy T. Carlson or the spouse of any
such child, (C) any grandchild of LeRoy T. Carlson, including any child adopted
by any child of LeRoy T. Carlson, or the spouse of any such grandchild, (D) the
estate of any of the persons described in clauses (A)-(C), (E) any trust or
similar arrangement (including any acquisition on behalf of such trust or
similar arrangement by the trustees or similar persons) provided that all of the
current


12

--------------------------------------------------------------------------------

beneficiaries of such trust or similar arrangement are persons described in
clauses (A)-(C) or their lineal descendants, or (F) the voting trust which
expires on June 30, 2035, or any successor to such voting trust, including the
trustees of such voting trust on behalf of such voting trust (all such persons,
collectively, the "Exempted Persons");


             (2)  individuals who, as of February 27, 2004, constituted the
Board (the "Incumbent Board") cease for any reason to constitute at least a
majority of such Board; provided that any individual who becomes a director of
the Company after February 27, 2004, whose election, or nomination for election
by the Company's stockholders, was approved by the vote of at least a majority
of the directors then comprising the Incumbent Board shall be deemed a member of
the Incumbent Board; and provided further, that any individual who was initially
elected as a director of the Company as a result of an actual or threatened
solicitation by a Person other than the Board for the purpose of opposing a
solicitation by any other Person with respect to the election or removal of
directors or any other actual or threatened solicitation of proxies or consents
by or on behalf of any Person other than the Board shall not be deemed a member
of the Incumbent Board;


             (3)  consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a "Corporate Transaction"), excluding, however, a Corporate Transaction
pursuant to which (i) all or substantially all of the individuals or entities
who are the beneficial owners of the Outstanding Voting Securities immediately
prior to such Corporate Transaction will beneficially own, directly or
indirectly, more than 50% of the combined voting power of the outstanding
securities of the corporation resulting from such Corporate Transaction


13

--------------------------------------------------------------------------------

(including, without limitation, a corporation which as a result of such
transaction owns, either directly or indirectly, the Company or all or
substantially all of the Company's assets) which are entitled to vote generally
on matters (without regard to the election of directors), in substantially the
same proportions relative to each other as the shares of Outstanding Voting
Securities are owned immediately prior to such Corporate Transaction, (ii) no
Person (other than the following Persons: (v) the Company or an Affiliate, (w)
any employee benefit plan (or related trust) sponsored or maintained by the
Company or an Affiliate, (x) the corporation resulting from such Corporate
Transaction, (y) the Exempted Persons, and (z) any Person which beneficially
owned, immediately prior to such Corporate Transaction, directly or indirectly,
25% or more of the Outstanding Voting Securities) will beneficially own,
directly or indirectly, 25% or more of the combined voting power of the
outstanding securities of such corporation entitled to vote generally on matters
(without regard to the election of directors) and (iii) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction; or


             (4)  approval by the stockholders of the Company of a plan of
complete liquidation or dissolution of the Company.


        2.7.  Compliance with Applicable Law. The Option is subject to the
condition that if the listing, registration or qualification of the shares of
Stock subject to the Option upon any securities exchange or under any law, or
the consent or approval of any governmental body, or the taking of any other
action is necessary or desirable as a condition of, or in connection with,


14

--------------------------------------------------------------------------------

the issuance or delivery of shares hereunder, such shares will not be issued or
delivered unless such listing, registration, qualification, consent, approval or
other action shall have been effected or obtained, free of any conditions not
acceptable to the Company. The Company agrees to use reasonable efforts to
effect or obtain any such listing, registration, qualification, consent,
approval or other action.


        2.8.  Delivery of Certificates. Upon the exercise of the Option, in
whole or in part, the Company shall, subject to Section 2.4, deliver or cause to
be delivered one or more certificates representing the number of shares of Stock
purchased against full payment therefor. The Company shall pay all original
issue or transfer taxes and all fees and expenses incident to such delivery,
except as otherwise provided in Section 2.4.


        2.9.  Option Confers No Rights as Stockholder. The holder of the Option
shall not be entitled to any privileges of ownership with respect to shares of
Stock subject to the Option unless and until such shares are purchased and
delivered upon an exercise of the Option and the holder becomes a stockholder of
record with respect to such delivered shares.


        2.10.  Company to Reserve Shares. The Company shall at all times prior
to the expiration or termination of the Option reserve and keep available,
either in its treasury or out of its authorized but unissued shares of Stock,
the full number of shares subject to the Option from time to time.


3. Miscellaneous Provisions.


        3.1.  Option Confers No Rights to Continued Employment or Service. In no
event shall the granting of the Option or the acceptance of this Award and the
Option by the


15

--------------------------------------------------------------------------------

Optionee give or be deemed to give the Optionee any right to continued
employment by or service with any Employer or any subsidiary or affiliate of an
Employer.


        3.2.  Decisions of Committee. The Committee or its delegate shall have
the right to resolve all questions which may arise in connection with the Option
or its exercise. Any interpretation, determination or other action made or taken
by the Committee or its delegate regarding the Plan or this Award shall be
final, binding and conclusive.


        3.3.  Award Subject to the Plan. This Award is subject to the provisions
of the Plan, and shall be interpreted in accordance therewith. The Optionee
hereby acknowledges receipt of a copy of the Plan.


        3.4.  Successors. This Award shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall acquire any rights hereunder in accordance with this Award or the
Plan.


        3.5.  Notices. All notices, requests or other communications provided
for in this Award shall be made in writing either (a) by actual delivery to the
party entitled thereto, (b) by mailing in the United States mails to the last
known address of the party entitled thereto, via certified or registered mail,
postage prepaid and return receipt requested, or (c) by telecopy with
confirmation of receipt. The notice, request or other communication shall be
deemed to be received in the case of delivery, on the date of its actual receipt
by the party entitled thereto, in the case of mailing by certified or registered
mail, five days following the date of such mailing, and in the case of telecopy,
on the date of confirmation of receipt.


        3.6.  Governing Law. The Option, this Award, and all determinations made
and actions taken pursuant thereto and hereto, to the extent otherwise not
governed by the Code or


16

--------------------------------------------------------------------------------

the laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without regard to principles of
conflicts of laws.


17

--------------------------------------------------------------------------------

        3.7.  Counterparts. This Award may be executed in counterparts each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.


TELEPHONE AND DATA SYSTEMS, INC.
  By:    


--------------------------------------------------------------------------------

(NAME)
(TITLE)

Accepted this ________day of
_____________, 20___.
_________________________________
Optionee


18

--------------------------------------------------------------------------------


OFFICER FORM OF

TELEPHONE AND DATA SYSTEMS, INC. 2004 LONG-TERM INCENTIVE PLAN

(YEAR) STOCK OPTION AWARD

BENEFICIARY DESIGNATION FORM

You may designate a primary beneficiary and a secondary beneficiary. You can
name more than one person or entity as a primary or secondary beneficiary. For
example, you may wish to name your spouse as primary beneficiary and your
children as secondary beneficiaries. Your secondary beneficiary(ies) will
receive nothing if any of your primary beneficiaries survive you. All primary
beneficiaries will share equally unless you indicate otherwise. The same rule
applies for secondary beneficiaries.


[the following paragraph to be included only in awards to employees of TDS
Telecom:][Please be aware that if you are married and you name a primary
beneficiary other than your spouse, this Beneficiary Designation Form is
effective only if it is signed by your spouse and notarized by a Notary Public.]


Designate Your Beneficiary(ies):

Primary Beneficiary(ies) (give name, address and relationship to you):
____________________________________________________________________

____________________________________________________________________

____________________________________________________________________

____________________________________________________________________



Secondary Beneficiary(ies) (give name, address and relationship to you):
____________________________________________________________________

____________________________________________________________________

____________________________________________________________________

____________________________________________________________________


--------------------------------------------------------------------------------

I certify that my designation of beneficiary set forth above is my free act and
deed.


___________________________________
Name (please print) ___________________________________
Signature
  ___________________________________
Date


[the following section to be included only in awards to employees of TDS
Telecom:]
Spousal Consent
If my spouse designated a person or entity other than myself as his or her
primary beneficiary above, I hereby irrevocably and voluntarily agree to the
above-named beneficiary and waive my rights to be sole primary beneficiary. By
signing this waiver, I understand that the above-named person(s) or entity(ies)
will receive benefits upon my spouse's death and that I will receive reduced or
no benefits upon my spouse's death. I also understand that the beneficiary
designation above is not valid unless I consent to it and my consent is
irrevocable.


___________________________________
Spouse


___________________________________
Notary Public


--------------------------------------------------------------------------------